Emission Reduction Purchase
Agreement                                                                                               
Page 1 of 11

Exhibit 10.11

EMISSION REDUCTION PURCHASE AGREEMENT

(ERPA)

between

(the "Purchaser")

ECOLOCAP SOLUTIONS (CANADA) INC (ECOLOCAP)

740 St Maurice suite 102
Montreal, QC H3C1L5
Canada
Tel : 5148763907
Fax: 5148764080
Email: trivutruong@ecolocap.com

President-CEO : Dr. Tri Vu Truong

and

(the " NAM XAY NOI Hydro Power – CDM Project Proponent”)., henceforth
“VIETNAM PROJECT PROPONENT”

Owner: LAO CAI ENERGY & RESOURCES INVESTERMENT JOIN STOCK COMPANY, VIET NAM

Address: P201; CT1-2; Me Tri Ha, Tu Lien District, Ha noi
Telephone: (084) 4 7820401.
Fax : (084) 4 7820424
Email: Vanphonglaocai@yahoo.com; Sondp79@gmail.com

General Director: Tran Quoc Viet

Interpretation and Definitions

In this Agreement, unless otherwise required by the context, all capitalized
terms shall have the meaning set forth in the definitions below.

 

Initial VN Hydro Power CDM Project Proponent:_____Initial Ecolocap Solutions
(Canada) inc-5:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                       
Page 2 of 11     Additional  Means any Certified Emission Reduction (CER)
generated by the Project  Emission  that is in excess of [50,000] Certified
Emission Reductions (CERs) per  Reduction:  annum.   Agreement:  Means this
Emission Reduction Purchase Agreement.    Annex B Countries:  Means the
countries listed in Annex B to the Kyoto Protocol having    committed themselves
to reduce or limit their GHG emissions.    Annex I Countries:  Means the parties
to the UNFCCC listed in Annex I thereto (Annex I    consists of industrial
countries and countries in transition).    Anticipated  Means up to [50,000]
Certified Emission Reductions (CERs) per annum  Emission  during the Crediting
Period, anticipated to be generated by the Project  Reduction:  and calculated
in accordance with the Kyoto Rules.    Baseline:  Means the scenario that
reasonably represents the anthropogenic    emissions of GHG that would occur in
the Host Country in the absence of    the Project, determined in accordance with
the Kyoto Rules.    Business Day:  Means a day on which banks are open for
general business in Vietnam.    Carbon Dioxide  Means a metric measure used to
compare the emissions of various GHG  Equivalent:  based upon their global
warming potential.   Certification:  Means the written confirmation by an
Operational Entity of an Emission    Reduction resulting from a CDM project and
having passed the  Verification procedure according to the Kyoto Rules.  
Certified Emission  Means a unit of Emission Reduction issued pursuant to
Article 12 of the  Reduction (CER):  Kyoto Protocol and the requirements of the
Kyoto Rules (including    Certification), equal to one metric ton of Carbon
Dioxide Equivalent    resulting from a CDM project.   Clean Development  Means
the flexible mechanism established by Article 12 of the Kyoto  Mechanism (CDM)
:  Protocol providing for Annex I Countries to implement projects that reduce   
emissions in non-Annex I Countries in return for CERs and assist the non-   
Annex I Countries in achieving sustainable development and contributing    to
the ultimate objective of the UNFCCC.   Crediting Period:  Means, until December
31, 2026.   Emission  Means reduction in emission of GHG achieved, calculated in
accordance  Reduction:  with the Kyoto Rules.   Executive Board:  Means the
international authority elected by the representatives of the    parties to the
Kyoto Protocol responsible for monitoring the CDM process.    First Commitment 
Means 10th June 2008 until December 31, 2012 .  Period:    Force Majeure:  Means
any circumstance or condition beyond the control of either party to    this
Agreement affecting the performance of its obligations under this    Agreement
including in particular wars, insurrection, natural disaster or    equivalent
circumstances.   Greenhouse Gases  Means the six gases listed in Annex A to the
Kyoto Protocol.  (GHG):    Host Country:  Vietnam


Initial VN Hydro Power CDM Project Proponent:_____Initial Ecolocap Solutions
(Canada) inc-5:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                          Page 3 of 11 
    Kyoto Protocol:  Means the protocol to the UNFCCC adopted at the third
conference of the    parties to the UNFCCC in Kyoto, Japan, on December 11,
1997.    Kyoto Rules:  Means the UNFCCC, Kyoto Protocol, the Bonn agreement,
the    Marrakesh Accords, any relevant decisions, guidelines, modalities and   
procedures made pursuant to them and/or any succeeding international   
agreements as amended and/or supplemented from time to time and    which include
those rules specifically required to be met for the issuing    and transfer of
CERs.    Letter of Approval  Means a binding approval of the Project by the Host
Country together with  (LOA):  an approval of the transfer of CERs.   
Monitoring Report:  Means an annual report to be provided by Owner setting out
the total    number of Emission Reductions generated by the Project during the 
  previous year according to the Kyoto Rules, international Monitoring rules   
and the PDD.    Monitoring:  Means the collection and record of data allowing
the assessment of    reductions in GHG emissions resulting from the Project
conducted in    accordance with the Kyoto Rules.    Operational Entity:  Means
an independent entity accredited by the Executive Board being the    executive
body for CDM and inter alias responsible for determining    whether a project
and the resulting Emission Reductions meet the    requirements of Article 12 of
the Kyoto Protocol.    Project Design  Means a detailed description of the
Project to be submitted for Validation  Document (PDD):  prepared in accordance
with the Kyoto Rules, the UFG and the Directive    and attached as Annex III.
The Purchaser will be responsible for providing  PDD development for
Registration of the Project.   Project:  Means the proposed CDM project
described in the PDD and other    documents describing the implementation and
economics of the Project    attached in Annex IV.    Registration:  Means the
official registration of a CDM project by the Executive Board    according to
the Kyoto Rules.    UNFCCC:  Means the United Nations Framework Convention on
Climate Change    adopted in New York on May 9, 1992.    Unit Price:  Means the
price payable by Purchaser to Project Proponent per Certified    Emission
Reduction (CER) unit:      The purchase unit price paid by EcoloCap Solutions
Canada Inc. to Viet    Nam Project Proponent for the CER is fixed at
(12)$US/CER, less    applicable tax and sale commission, for the year 2008 to
2012 and a new    agreement for purchase unit price will be negotiated for the
two periods of    extension.      The amount paid to the Viet Nam Project
Proponent for the total certified    CER generated from this project is fixed at
(85)% of the total value of    CER at this above mentioned purchase price
($(12)US), less commission,    applicable tax and the one time reimbursement of
an amount of    $(75,000)USD to Ecolocap Solutions inc for funding the CDM
process.      TERM:      Ecolocap Solutions inc will purchase certified CER
generated by this    project for the year 2008 to 2012 with options of extension
for two others    of 7 years, the period 2013-2026, under same terms and
conditions. 


Initial VN Hydro Power CDM Project Proponent:_____Initial Ecolocap Solutions
(Canada) inc-5:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                      
Page 4 of 11      Validation:  Means the assessment of the PDD, including the
Baseline, by an  Operational Entity, determining its compliance with the Kyoto
Rules.    Verification:  Means the periodic independent review and ex post
determination of the  monitored reductions in GHG emissions that the Project has
achieved  during a specified period of time by an Operational Entity in
accordance  with the Kyoto Rules. The project's owner will be Responsible for 
providing periodical monitoring.     Unless otherwise specified, references to
clauses are to clauses of this Agreement, references to  legal provisions are
references to such provisions as in effect from time to time, use of a gender 
includes any gender and use of the plural includes the singular and vice versa
where the context  requires.   All headings and titles are inserted for
convenience only and shall not be deemed part of this  Agreement or taken into
consideration in its interpretation.     1. Preamble       The Project is
located on the territory of the Host Country.     2.   Contractual Obligations  
2.1.   Anticipated Emission Reductions   2.1.1. Upon Registration of the
Project, Purchaser shall endeavor to implement the Project in      accordance
with the PDD and other documents describing the implementation and     
economics of the project attached in Annex IV at its own risk and expense. It is
hereby      acknowledged and agreed between the parties hereto that Purchaser
does not warrant      the generation of, and is not obliged to generate, any
CERs, whether by the Project or      otherwise.   2.1.2.   If the Project
generates CERs, during the crediting period Project Proponent shall, to      the
extent it is legally possible and permissible, exclusively transfer or cause to
be      transferred to Purchaser all rights (and, to the extent legally possible
and permissible,      legal title) which Project Proponent may have in the
Anticipated Emission Reductions      generated during the Crediting Period to
Purchaser.   2.1.3.   Purchaser shall pay to Project Proponent the Unit Price
for each Anticipated Emission      Reduction generated by the Project and in
which the Project Proponent's rights are      transferred to Purchaser in
accordance with clause 3 below.   2.2.   Additional Emission Reductions   2.2.1.
  If Additional Emission Reductions are generated by the Project during the
Crediting      Period, Project Proponent shall offer any Additional Emission
Reductions to Purchaser      subject to the terms and conditions of this
Agreement and at a price per Additional      Emission Reduction equal to the
Unit Price. If Purchaser does not wishes to exercise      the purchase option
then Project Proponent may deal with the Additional Emission      Reductions as
it wishes.


Initial VN Hydro Power CDM Project Proponent:_____Initial Ecolocap Solutions
(Canada) inc-5:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                               Page 5
of 11      2.2.2. Additional Emission Reductions offer by the Purchaser shall be
made as soon as    possible after such Additional Emission Reductions have been
generated, but no later    than December 31 of the year subsequent to the
calendar year in which such    Additional Emission Reductions have been
generated.   2.2.3. Purchaser shall be entitled to accept such offer as a whole
or in part and shall notify to    Project Proponent within one month after
receipt of such offer, whether and to what    extent it accepts the offer. If
Purchaser does not respond within this deadline the offer    shall be deemed to
be rejected by Purchaser.   2.2.4. To the extent Purchaser accepts the offer,
Project Proponent shall, to the extent it is    legally possible and
permissible, transfer or cause to be transferred to Purchaser all    rights
(and, to the extent legally possible and permissible, legal title) which
Project    Proponent may have in those Additional Emission Reductions in respect
of which    Purchaser has accepted such offer, within two months after
acceptance of such offer    by Purchaser.   2.2.5. To the extent Purchaser
rejects such offer of Additional Emission Reductions or such    offer is deemed
rejected by Purchaser, Project Proponent shall be free to enter into   
contracts with other parties for the sale of such Additional Emission Reductions
or to    otherwise deal with such Additional Emission Reductions as Project
Proponent wishes.    2.2.6. Purchaser shall pay to Project Proponent a price
equal to the Unit Price for each    Additional Emission Reduction in respect of
which Purchaser has accepted such offer.    2.3. Emission Reductions generated
after the Crediting Period     If the Project generates any Certified Emission
Reductions after the Crediting Period,    Purchaser shall enter into
negotiations with Project Proponent with a view to    concluding an agreement on
the purchase of such Certified Emission Reductions    based on the principles of
this Agreement but amended in order to reflect the    international and/or
national rules then applicable.       3. Transfer     Transfer to Purchaser of
all the rights (and, to the extent legally possible and    permissible, legal
title) which Project Proponent may have in a Certified Emission    Reduction
shall have occurred upon the transfer of a CER from the register of the   
Executive Board to a register in favor of Purchaser or such other account or
register    Purchaser has notified to Project Proponent in writing.       4.
Payment   4.1. Payment for Certified Emission Reductions   4.1.1. Payment by
Purchaser to Project Proponent for the Certified Emission Reductions (the   
rights in which are transferred pursuant to clause 3) shall be made on the last
Business    Day of the month in which a 40 Business Day period, starting at the
day on which    Purchaser has received satisfactory evidence of the transfer as
provided for in Clause    3, has elapsed.


Initial VN Hydro Power CDM Project Proponent:_____Initial Ecolocap Solutions
(Canada) inc-5:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                Page 6
of 11      4.1.2. All payments shall be made to the accounts from time to time
and tobe notified to the    other party in writing.    4.1.3. All payments shall
be made in US Dollars.    4.1.4. Subject to clause 4.1.5 below, all taxes, fees,
costs or other expenses in connection    with the generation of CERs by the
Project and their Registration and transfer    (including VAT in any
jurisdiction Purchaser duly notifies Project Proponent to transfer    CERs as in
Clause 3, if applicable) shall be borne by Project Proponent and purchaser.   
4.1.5. The share of the proceeds from CERs generated by the Project to be used
to cover    administrative expenses according to the Kyoto Rules shall be borne
by Project    Proponent and Purchaser in equal shares .      The share of the
proceeds from CERs generated by the Project to be used to assist    developing
countries that are particularly vulnerable to the adverse effects of climate   
change to meet the costs of adaptation according to the Kyoto Rules shall be
borne by    Project Proponent and Purchaser in equal shares.      5. Termination
and Remedies    5.1. Either party (the "Non-defaulting Party") shall be entitled
to terminate this Agreement    by written notice to the other party with
immediate effect if any of the following events    occurs:    5.1.1. the other
party commits a breach of any of its obligations under this Agreement and, in   
the case of a breach capable of being remedied, such breach remains for more
than 30    Business Days after it has been requested in writing by the
Non-defaulting Party to    remedy the breach; or    5.1.2. the other party goes
into liquidation (whether voluntary or otherwise), is unable to pay    its debts
as they fall due, is wound up, makes any compromise, composition or other   
arrangement with its creditors generally, or becomes subject to any
administration    order.    5.2. Force Majeure      Should either party be
impeded wholly or in part from fulfilling any of its obligations    under the
Agreement for reasons of Force Majeure, such obligation shall be suspended    to
the extent and for as long as such obligation is affected by Force Majeure and
the    impeded party shall be entitled to such extension of time as may be
reasonably    necessary.      Either party shall notify the other party of the
existence and date of beginning of an    event of Force Majeure that is likely
to impede its performance under the Agreement    within 5 Business Days after
having obtained knowledge of any such event. Either    party shall likewise
advise the other of the date when such event ended and shall also    specify the
re-determined time by which the performance of its obligations hereunder is   
to be completed.      Project Proponent and Purchaser shall consult with each
other with a view of    determining any further appropriate action if a
condition of Force Majeure is to continue    after 20 Business Days from the
date of giving notice thereof. 


Initial VN Hydro Power CDM Project Proponent:_____Initial Ecolocap Solutions
(Canada) inc-5:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                               Page 7
of 11        Neither party shall be liable for damages or have the right to
terminate this Agreement    for any delay in performing hereunder if such delay
is caused by Force Majeure;    provided, however, that the non-impeded party
shall be entitled to terminate such part    of the Agreement that remains
unfulfilled, if the condition of Force Majeure is to    continue after 6 months
from the date of giving notice thereof.      6. Change in Circumstances      If
any change in circumstances (i.e. a change of scientific basics or applicable   
standards relating to the Baseline methodology and/or the applicable criteria
for    Verification and Certification of the resulting Emission Reductions)
occurs which    substantially affects the Project, the parties to this Agreement
shall enter into    negotiations with a view to adapt the Project and its
implementation or any relevant    provision of this Agreement, as may be
necessary or useful. A change in    circumstances shall in no event be
considered substantially affecting the Project if at    least 50% of the
Anticipated Emission Reductions can be generated.      The parties to this
Agreement shall cooperate and make their best efforts to enable the   
continuation of the Project in accordance with the new circumstances and to
achieve    the generation and transfer of the Anticipated Emission Reductions. 
    If any of the documents related to the Project and submitted at any time
during the term    of this Agreement fails to be approved by such authority
whose approval is required    under the Kyoto Rules or otherwise appears to be
non-compliant with any relevant    standards or conditions of the Kyoto Rules,
Project Proponent and Purchaser shall    discuss whether or not the relevant
documents are to be revised and resubmitted.      7. Conditions Precedent     
This Agreement shall enter into force upon satisfaction of the following
conditions    precedent:      1. Conclusion of a binding agreement with the Host
Country.        8. Miscellaneous    8.1. Assignment and subcontracting   
Neither party shall, without the written consent of the other party, assign or
transfer the    Agreement or the benefits or obligations thereof or any part
thereof to any other    person.    8.2. Confidentiality and Disclosure    The
parties shall treat as confidential all information obtained as a result of
entering    into or performing this Agreement which relates to the provisions of
this Agreement, the    negotiations relating to this Agreement and the subject
matter of this Agreement.      No party shall disclose any such confidential
information to any third party, except in    those circumstances where
disclosure is required in order to comply with any laws or    regulations,
including without limitations the Kyoto Rules. 


Initial VN Hydro Power CDM Project Proponent:_____Initial Ecolocap Solutions
(Canada) inc-5:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                   
Page 8 of 11      8.3. Notices     Any communications to be made under or in
connection with this Agreement shall be    made in writing (including by
facsimile) to the address or facsimile number, from time to    time designated
by the party to whom the communication is to be made to the other    party for
that purpose. The address and facsimile number so designated are set out in   
Annex [I] hereto. A      Communication will only be effected, if sent by mail,
when delivered to or rejected by    the recipient, if sent by facsimile, when a
transmission report shows that the facsimile    has been sent.   8.4. Entire
Agreement     This Agreement embodies the whole and only agreement of the
parties with respect to    the subject matter hereof, and no prior or
contemporaneous oral or written agreement    or understanding shall be deemed to
constitute a part of this Agreement, unless    expressly referred to herein, or
attached hereto, or specifically incorporated by    reference herein. The
Annexes and schedules to this Agreement constitute integral  parts of this
Agreement and shall therefore be deemed part of this Agreement.     8.5.
Amendments     This Agreement may only be amended with the written consent of
the parties hereto.    8.6. Costs and Expenses     Each party shall bear its own
costs and expenses in relation to the negotiation,    preparation, execution and
carrying into effect of this Agreement.   8.7. Severability     If any part or
provision of the Agreement is or becomes illegal, void or unenforceable in   
any respect, the remaining parts or provisions shall not be affected or
impaired. Any    deficiency in the Agreement resulting there from shall be
amended by way of    interpretation of the Agreement having due regard to the
parties intent.   8.8. Governing law     This Agreement shall be governed and
construed in accordance with English law    excluding its rules on conflicts of
laws.   8.9. Jurisdiction     The parties irrevocably submit to the exclusive
jurisdiction of the courts having    jurisdiction in commercial matters for
England with regard to all disputes arising out of    or in connection with this
Agreement, its violation, termination or nullity.   8.10. Counterparts     This
Agreement shall be executed in two counterparts with one copy for Project   
Proponent and one for Purchaser. If there are any discrepancies between the
English    and the Vietnamese version, the English version will prevail .


Initial VN Hydro Power CDM Project Proponent:_____Initial Ecolocap Solutions
(Canada) inc-5:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                     
Page 9 of 11

PARTIES TO THE AGREEMENT

WHEREOF the parties have agreed to the terms and conditions of this agreement as
outlined above, this 10th day of June, 2008, in the presence of:

Purchaser:               
                                                         DR. TRI VU TRUONG 
President-CEO : Dr. Tri Vu Truong
                                                         Project Proponent:   
                                                                   TRAN QUOC
VIET General Director: Tran Quoc Viet                                         
                       Witness No 1  Witness No 2              BUI THI LAN
HUONG  LE VAN TAN  MSc. Bui Thi Lan Huong  Le Van Tan-Engineer  Biology
Energy-Waste Treatment  Vietnam  (Vietnam) Ltd.   


Initial VN Hydro Power CDM Project Proponent:_____Initial Ecolocap Solutions
(Canada) inc-5:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                               
Page 10 of 11

ANNEX I:

1. The salient features of Nam Xay Noi Hydro Power Project at Nam Xay Ward, Van
Ban District in Lao cai Province, Vietnam.

No Parameters Symbols Units Terrace
1A Terrace
1B 1  Catchment area  F  km2 28,0 38,0 2  Long-term average annual rainfall  Xo 
mm 2300 2300 3  Average flow  Q0  m3 /s  1,28 1,80 4  Total amount of average
annual flow  W0  106 m3  40,36 56,76 5  Specific runoff  M0  l/s.km2 40 40 6 
Normal water level  MNDBT  m 1340 930 7  Dead water level  MNC  m 1336 927 8 
Surface area with normal water level  F  Km2 2.9 1.0 9  Designed head  Htt  m
373.48 208,84 10  Designed discharge  QTK  m3 /s  2,8 3,6 11  Installation
capacity  Nlm  MW 8,0 6,4 12  Firm capacity P=85%  Ndb  MW 0,96 0,74 13  Number
of unit  z     02 02 14  Estimated Annual Electricity Generation  Eo  106 kWh 
25,63 20,6 15  Estimated Annual Operation Hours  hsd  h 3203 3219 16 Annual
estimation of the emission
reduction, tCO2 eq  CERs tCO2 eq 14865,4 11948 17  Resettlement     person 0 0
18 Compensation (land, tree, farm, property, etc...)    10 6 USD  0.30  0.26 
 19 It is run off river hydropower plant     Day &
night Day &
night 20 New hydropower project with reservoirs
having power densities (installed capacity
devided by the surface area at full reservoir
level) greater than 4 W/m2 .         


2. Project time schedule.

- Year of 2008: Compensation and clearing of the ground 1B and construction of
the access road to the plant will be carried out by the 2nd quarter of 2008.

Initial VN Hydro Power CDM Project Proponent:_____Initial Ecolocap Solutions
(Canada) inc-5:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                       
Page 11 of 11

- Year of 2009: Preparing work and construction of Nam Xay Noi 1B
- Year of 2010: Operation of 2 units of Nam Xay Noi 1B by the 2nd quarter of
2010.
-Compensation and clearing of the ground 1A will be finished by the end of the
2nd quarter of 2010.
- Year of 2011: Preparing work and construction of Nam Xay Noi 1A
- Year of 2012: Operation of 2 units of Nam Xay Noi 1A by the 2nd quarter of
2012

 

Initial VN Hydro Power CDM Project Proponent:_____Initial Ecolocap Solutions
(Canada) inc-5:

 

--------------------------------------------------------------------------------